DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 20 are objected to because of the following informalities: Claims 13 and 20 include an apparent typo: “on a high a frequency”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the high frequency portion of the exposure compensated image is a field of view that is less than or equal to 90 degrees”.  The relationship between the field of view and the high frequency portion is unclear and indefinite.  In other words, it is not understood how a “high frequency portion is”, in an of itself, a (disembodied and unconnected) “field of view”.  Furthermore, there is no frame of reference for the “less than equal to 90 degrees”.

The “edge-aware non-linear filter” recited in claims 6 and 7 is unclear.  While non-linear filters are easily understood, it is unclear what is meant by “edge-aware”.
Claims 14, 15, 16, and 17 are rejected because they recite language parallel to that found in claims 3, 5, 6, and 7, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Adcock (US 10,009,551 B1), Dhiman (US 2018-0302544), and Pernechele {C. Pernechele, "Hyper hemispheric lens," Opt. Express  24, 5014-5019 (2016)}.
Claim 1
	In regards to claim 1, Adcock discloses an apparatus comprising:
a first 
an image signal processor {image processor 106 column 2, lines 56-column 3, line 34} configured to:


join an edge of the first image to an edge of the second image to form a stitch point between the edge of the first image and the edge of the second image {see Fig. 4 illustrating image stitching which joins the image edges by forming stitch points as shown in Fig. 3.  See also Fig. 5 image data for stitching 522 and column 1, lines 50-62 and column 4, line 4-column 5, line 32};
determine an exposure level for each of the first image and the second image, wherein the exposure level of the first image is lower than the exposure level of the second image {see column 1, lines 50-62; Fig. 4, step 401 in which different sensor arrays having different parameters may be used and particularly step 402 in which 
obtain an exposure compensated image based on a gain value applied to the exposure level of the first image and a gain value applied to the exposure level of the second image {see Fig. 4, steps 404-407 which generates a gain array that is applied to the images as discussed in column 4, line 13—column 5 line 32 and column 6, lines 12-22.  See also column 14, lines 7-42}, 
wherein the exposure compensated image has a higher dynamic range than the first image and the second image {see column 7, lines 20-40 and column 12, lines 50-67 and column 14, lines 7-42}; and

Adcock’s image processor 106 controls the camera settings including setting different exposures for the cameras (see, e.g., column 3, lines 3-34 and column 14, lines 18-37} but is not relied upon to disclose the short and long exposure settings as indicated above by strikethrough font.  Second, Adock discusses the desirability for a wide field of view for the sensor array 204 in column 2, lines 13-27 but is not relied upon to disclose first hyper-hemispherical image sensor as also indicated above with strike-through font.
Dhiman is an analogous in the same field of multi-camera HDR processing and teaches an image capturing system and method generating HDR images.  See abstract, 
Dhiman also teaches a first 
obtain, from the first hyper-hemispherical image sensor, a short exposure image signal associated with a first image and a long exposure image signal associated with the first image {see the short exposure (SE) and long exposure (LE) images objected by electronic device 200 in Fig. 1 and HDR generator 110 in Fig. 6.  See also [0049]-[0052], [0056], Fig. 4, and [0066]-[0067] clarifying that SE and LE are for each of the front and back fisheye scenes.  See also [0059], and [0072]};
obtain, from the second hyper-hemispherical image sensor, a short exposure image signal associated with a second image and a long exposure image signal associated with the second image {see citations above which address both first and second image sensors for front and back scenes}; 
join an edge of the first image to an edge of the second image to form a stitch point between the edge of the first image and the edge of the second image {see fusion controller 114 and [0014], [0051], [0060] and Figs. 5, 18A, 18B, 19}; 
perform high dynamic range (HDR) processing on the corrected images to obtain an HDR image {see [0053]-[0056], HDR controller 202 producing HDR image as shown in Fig. 1, see also HDR image generator 110 in Figs. 6-7 and [0060],  [0072], [0077]-[0079]. Note also the brightness correction controller 113 and fusion controller 113 that serves a similar function as the claimed exposure compensated image based on gain 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Adcock’s gain equalization method/system that generates an exposure compensated image based on gain values applied to images being joined that compensates for exposure differences between two image sensors to include 
obtaining, from the first 
obtaining, from the second 
performing high dynamic range (HDR) processing on the corrected images to obtain an HDR image as taught by Dhiman because Adcock motivates combining exposure compensation as above with HDR in column 7, lines 32-40 and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Although the base combination and particularly Dhiman includes fish-eye lenses (spherical image sensor/lens), the base combination is not relied upon to disclose first and second hyper-hemispherical image sensors/lenses.  It is noted that [0159] of the 
Pernechele is analogous art in the same field of wide field of view imaging.  Pernechele mentions fisheye lenses in the abstract and Introduction and provides evidence that hyper hemispherical lenses are conventional elements.  See abstract and sections 3-5 and 8.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and particularly Dhiman to use a hyper spherical lens in place of a fisheye lens because doing so is a) motivated by Pernechele in section 2, last paragraph, b) advantageous because it extends the overlapping region between the two hemispherical images thereby making the stitching process more accurate by having more feature points from which to register the images, and/or c) because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Adcock, Dhiman, and Pernechele as applied to claim 1 above, and further in view of Huang (US 2014/0112595 A1).
Claims 2 and 3
In regards to claim 2, the base references are not relied upon to disclose wherein the HDR processing is performed on a high frequency portion of the exposure 
Huang is an analogous reference in the same field of high dynamic range image processing.  See abstract, Fig. 1. Huang also teaches wherein the HDR processing is performed on a high frequency portion of the exposure compensated image (claim 2) and wherein the high frequency portion of the exposure compensated image is a field of view that is less than or equal to 90 degrees (claim 3) {see [0037], [0040], [0054] while recognizing that the HDR processing is not recited as being exclusively applied to the high frequency portion of the image such that HDR processing applied to all frequency portions reads on claim 2 and that Huang’s method is actually performed on the high frequency portion of the image.  Moreover, as to claim, 3, Huang’s high frequency portion is taken from the entire image which includes a field of view less than or equal to 90 degrees while also noting the 112(b) rejection of these confusing limitations}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already performs HDR processing to wherein the HDR processing is performed on a high frequency portion of the exposure compensated image (claim 2) and wherein the high frequency portion of the exposure compensated image is a field of view that is less than or equal to 90 degrees (claim 3) as taught by Huang because doing so merely combines prior art elements according to known methods to yield predictable results.

s 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Adcock, Dhiman, and Pernechele as applied to claim 1 above, and further in view of Andrus (US 2010/0195901 A1).
Claim 4
In regards to claim 4, the base references are not relied upon to disclose wherein the HDR processing includes obtaining a base layer from the exposure compensated image.
Andrus is analogous art in the same field of high dynamic range image processing that also stitches/joins images and performs exposure compensation.  See [0028], [0034], [0061], [0105], [0136].
Andrus also teaches wherein the HDR processing includes obtaining a base layer from the exposure compensated image {see [0061]-[0068] and also [0034]-[0043] which uses a bilateral filter to create a base layer as part of HDR processing}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include wherein the HDR processing includes obtaining a base layer from the exposure compensated image as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 5
In regards to claim 5, the base references are not relied upon to disclose but Andrus teaches wherein the base layer is obtained by averaging a plurality of values over a disc larger than 90 degrees {see [0062]-[0068]}.


Claims 6 and 7
In regards to claims 6 and 7, the base references are not relied upon to disclose but Andrus teaches (claim 6) wherein the base layer is obtained by applying an edge-aware non-linear filter {see [0061]-[0068] and also [0034]-[0043] which uses a non-linear bilateral filter to create a base layer as part of HDR processing.  “As to “edge aware” see [0047] discussing the edge-preserving noise reduction inherent in the bilateral filter} and (claim 7) wherein the edge-aware non-linear filter is a bilateral filter {see above citations which point to a bilateral filter}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include (claim 6) wherein the base layer is obtained by applying an edge-aware non-linear filter and (claim 7) wherein the edge-aware non-linear filter is a bilateral filter as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 8
In regards to claim 8, the base references are not relied upon to disclose but Andrus teaches wherein the image signal processor is further configured to compress the base layer {see [0110] discussing compression applied to the base layer}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include wherein the image signal processor is further configured to compress the base layer as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 9 and 10
In regards to claims 9 and 10, the base references are not relied upon to disclose but Andrus teaches (claim 9) wherein the image signal processor is further configured to compress the base layer by suppressing a portion of the base layer by dividing the exposure compensated image by the base layer {see the DETAIL layer which is formed by subtracting the bilateral filter output (the base layer) from the log-luminance channel as further discussed in [0043]-[0044].  Note that the BASE layer in the logarithmic domain per [0068].  Furthermore, subtraction in the log space corresponds to and is otherwise equivalent to division as also mentioned in [0135].} and (claim 10) wherein the image signal processor is further configured to compress the base layer by suppressing a portion of the base layer by subtracting the base layer from the exposure compensated image {see the DETAIL layer which is formed by subtracting the bilateral 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include (claim 9) wherein the image signal processor is further configured to compress the base layer by suppressing a portion of the base layer by dividing the exposure compensated image by the base layer and (claim 10) wherein the image signal processor is further configured to compress the base layer by suppressing a portion of the base layer by subtracting the base layer from the exposure compensated image as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 11
In regards to claim 11, the base references are not relied upon to disclose but Andrus teaches wherein the image signal processor is further configured to apply a local tone mapping operator to the HDR image by compressing the base layer and preserving high frequency details {see tone mapping in Figs. 11, 12 and [0104]-[0105], [0109] which includes compression that preserves high frequency details}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include wherein the image signal processor is further configured to apply a local tone mapping operator to the HDR image by compressing the base layer and .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adcock (US 10,009,551 B1) and Dhiman.
Claim 12
In regards to claim 12, Adcock discloses a method comprising:


determining an exposure level for each of the first image and the second image, wherein the exposure level of the first image is lower than the exposure level of the second image {see column 1, lines 50-62; Fig. 4, step 401 in which different sensor arrays having different parameters may be used and particularly step 402 in which different camera exposure commands are sent to each camera as discussed in column 4, lines 13-56.  Because these exposures are different, the exposure level of the first image is lower than the exposure level of the second image.};
obtaining an exposure compensated image based on a gain value applied to the exposure level of the first image and a gain value applied to the exposure level of the second image {see Fig. 4, steps 404-407 which generates a gain array that is applied to the images as discussed in column 4, line 13—column 5 line 32 and column 6, lines 12-22.  See also column 14, lines 7-42}, 


Dhiman is an analogous in the same field of multi-camera HDR processing and teaches an image capturing system and method generating HDR images.  See abstract, Figs. 1, 6, 8 and imaging device 100 and HDR controller 202, HDR image generator 110.
 Dhiman also teaches:
obtaining a short exposure image signal associated with a first image and a long exposure image signal associated with the first image {see the short exposure (SE) and long exposure (LE) images objected by electronic device 200 in Fig. 1 and HDR generator 110 in Fig. 6.  See also [0049]-[0052], [0056], Fig. 4, and [0066]-[0067] clarifying that SE and LE are for each of the front and back fisheye scenes.  See also [0059], and [0072]};
obtaining a short exposure image signal associated with a second image and a long exposure image signal associated with the second image {see citations above which address both first and second image sensors for front and back scenes}; and
obtaining an HDR image by performing high dynamic range (HDR) processing on the exposure compensated image {see [0053]-[0056], HDR controller 202 producing HDR image as shown in Fig. 1, see also HDR image generator 110 in Figs. 6-7 and [0060],  [0072], [0077]-[0079]. Note also the brightness correction controller 113 and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Adcock’s gain equalization method/system that generates an exposure compensated image based on gain values that compensates for exposure differences between two image sensors to include obtaining a short exposure image signal associated with a first image and a long exposure image signal associated with the first image; obtaining a short exposure image signal associated with a second image and a long exposure image signal associated with the second image; and  obtaining an HDR image by performing high dynamic range (HDR) processing on the exposure compensated image as taught by Dhiman because Adcock motivates combining exposure compensation as above with HDR in column 7, lines 32-40 and/or because doing so merely combines prior art elements according to known methods to yield predictable results.



s 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adcock and Dhiman as applied to claim 12 above, and further in view of Huang (US 2014/0112595 A1).
Claims 13 and 14
In regards to claim 13, the base references are not relied upon to disclose wherein the HDR processing is performed on a high frequency portion of the exposure compensated image (claim 13) or wherein the high frequency portion of the exposure compensated image is a field of view that is less than or equal to 90 degrees (claim 14).
Huang is an analogous reference in the same field of high dynamic range image processing.  See abstract, Fig. 1. Huang also teaches wherein the HDR processing is performed on a high frequency portion of the exposure compensated image (claim 13) and wherein the high frequency portion of the exposure compensated image is a field of view that is less than or equal to 90 degrees (claim 14) {see [0037], [0040], [0054] while recognizing that the HDR processing is not recited as being exclusively applied to the high frequency portion of the image such that HDR processing applied to all frequency portions reads on claim 2 and that Huang’s method is actually performed on the high frequency portion of the image.  Moreover, as to claim, 14, Huang’s high frequency portion is taken from the entire image which includes a field of view less than or equal to 90 degrees while also noting the 112(b) rejection of these confusing limitations}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already performs HDR processing to wherein the HDR processing is performed on a high frequency portion of .

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adcock, Dhiman, and Huang as applied to claims 14 above, and further in view of Andrus (US 2010/0195901 A1).
Claim 15
In regards to claim 15, the base references are not relied upon to disclose but Andrus teaches wherein the base layer is obtained by averaging a plurality of values over a disc larger than 90 degrees {see [0062]-[0068]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include wherein the base layer is obtained by averaging a plurality of values over a disc larger than 90 degrees as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 16 and 17
In regards to claims 16 and 17, the base references are not relied upon to disclose but Andrus teaches (claim 16) wherein the base layer is obtained by applying an edge-aware non-linear filter {see [0061]-[0068] and also [0034]-[0043] which uses a non-linear bilateral filter to create a base layer as part of HDR processing.  “As to “edge aware” see [0047] discussing the edge-preserving noise reduction inherent in the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include (claim 16) wherein the base layer is obtained by applying an edge-aware non-linear filter and (claim 17) wherein the edge-aware non-linear filter is a bilateral filter as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 18
In regards to claim 18, the base references are not relied upon to disclose but Andrus teaches wherein the image signal processor is further configured to compress the base layer {see [0110] discussing compression applied to the base layer}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include wherein the image signal processor is further configured to compress the base layer as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 19
In regards to claim 19, the base references are not relied upon to disclose but Andrus teaches (claim 19) wherein the image signal processor is further configured to compress the base layer by suppressing a portion of the base layer by dividing the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already discloses HDR processing to include (claim 19) wherein the image signal processor is further configured to compress the base layer by suppressing a portion of the base layer by dividing the exposure compensated image by the base layer as taught by Andrus because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adcock (US 10,009,551 B1) and Huang (US 2014/0112595 A1).
Claim 20
	In regards to claim 20, Adcock discloses an apparatus comprising:
an image signal processor {image processor 106 column 2, lines 56-column 3, line 34} configured to:
determine an exposure level for each of a first image and a second image, wherein the exposure level of the first image is lower than the exposure level of the 
obtain an exposure compensated image based on a gain value applied to the exposure level of the first image and a gain value applied to the exposure level of the second image {see Fig. 4, steps 404-407 which generates a gain array that is applied to the images as discussed in column 4, line 13—column 5 line 32 and column 6, lines 12-22.  See also column 14, lines 7-42}, 
wherein the exposure compensated image has a higher dynamic range than the first image and the second image {see column 7, lines 20-40 and column 12, lines 50-67 and column 14, lines 7-42}; and

Huang is an analogous reference in the same field of high dynamic range image processing.  See abstract, Fig. 1. Huang also teaches performing high dynamic range (HDR) processing on a high a frequency portion of the exposure compensated image to obtain an HDR image {see [0037], [0040], [0054]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Adcock’s gain equalization method/system that generates an exposure compensated image based on gain values that compensates for exposure 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486